Exhibit 10.01
(INTUIT LOGO) [f57160f5716000.gif]
November 16, 2005
Dan Maurer
Dear Dan:
On behalf of the Intuit team, it is with great pleasure that I extend to you
this formal offer of employment, to join us in the position of Vice President,
Marketing, Consumer Tax Group in San Diego, California reporting directly to me.
We have all been impressed by your talents, energy and experience, and are
excited about the prospect of you joining our team.
This offer will remain open until close of business, Friday, November 18, 2005.
The terms of our offer are as follows:
START DATE
Your first day of employment with Intuit will be January 3, 2006 (“Start Date”).
BASE COMPENSATION
For your services, you will be paid an annual base salary of $340,000, payable
in bi-weekly installments and in accordance with Intuit’s standard payroll
practices.
ONE-TIME BONUS
You will be paid a one-time bonus of $200,000 (“One-Time Bonus”) within thirty
days of your Start Date. The One-Time Bonus will be paid to you after deduction
of required federal and state income and payroll tax withholding. In the event
that you resign prior to your first anniversary of employment with Intuit, you
agree to repay the One-Time Bonus back to Intuit. In the event that you resign
following your first anniversary of employment with Intuit but prior to your
second anniversary of employment with Intuit, you agree to repay 50% of the
One-Time Bonus back to Intuit.
ANNUAL PERFORMANCE BONUS ELIGIBILITY
You will be eligible to participate in Intuit’s Performance Incentive Plan
(“IPI”), a cash incentive compensation program based on the fiscal year
beginning August 1, 2005 and ending July 31, 2006 (Intuit’s 2006 fiscal year).
Your target percentage under the IPI for Intuit’s 2006 fiscal year will be 40%
of your base salary. Provided you are employed by Intuit on the day Intuit pays
out the 2006 fiscal year IPI awards, you will be paid a minimum of $136,000 for
the 2006 fiscal year (100% of your IPI target bonus for fiscal 2006). This IPI
award will be paid to you after reduction for required and customary income and
payroll tax withholdings. Payouts under the IPI are tied to the achievements of
Intuit and individual performance and are made to individuals who are employed
on the date the IPI payment is made. IPI payments are made once a year in late
August or September. The actual amount of your award, if any, will be determined
in accordance with the terms and conditions outlined in the IPI plan document.
IPI payments are made after reduction for required and customary income and
payroll tax withholdings.
EQUITY
Subject to approval by the Compensation and Organizational Development Committee
of Intuit’s Board of Directors or its designee, you will be granted a
nonqualified stock option to purchase 20,000 shares of Common Stock of Intuit
Inc. These options will be granted to you sometime during the month following
the month of your Start Date.

 



--------------------------------------------------------------------------------



 



The exercise price per share will be equal to the closing price of Intuit’s
Common Stock on the Nasdaq National Market on the date of grant. If, however,
that is not a trading day, the exercise price per share will be the closing
price on the last trading day preceding the date of grant. The options will be
subject to the terms of the Intuit Inc. 2005 Equity Incentive Plan. The options
will vest over three years as to 33-1/3% of the option shares twelve months from
your Start Date, and as to an additional 2.778% of the option shares monthly
thereafter for the next two years, provided you remain employed by Intuit or one
of its subsidiaries on the vesting date. The option will have a maximum term of
seven years.
RELOCATION
You will be eligible for Intuit’s executive relocation benefits under Intuit’s
Relocation Policy. In addition to the executive relocation benefits provided
under Intuit’s Relocation Policy, Intuit will also provide up to two
(2) round-trip airline tickets for you and your spouse to and from San Diego,
California to Cincinnati, Ohio each month for eight consecutive months beginning
with the month of your Start Date. Additionally, if you do not require temporary
housing in San Diego prior to the eighth month anniversary of your Start Date,
then for each month prior to your eighth month anniversary which you cease to
require temporary housing, you will receive a cash bonus equal to the amount of
your temporary housing costs from Intuit. Both the airline tickets and the
possible monthly bonus will be grossed-up to cover your applicable taxes.
If you resign from Intuit prior to your first anniversary of employment, you
agree to reimburse Intuit for a prorated amount of the relocation benefits paid
to you or on your behalf. To determine the amount to be repaid, Intuit will
reduce the amount paid to you and on your behalf by one-twelfth for every
complete month of service after your Start Date.
INSURANCE
You will be eligible to participate in Intuit’s group health, life and dental
insurance plans. Your benefits will become effective on your Start Date.
401(K)
Intuit has a comprehensive benefits package that includes the Intuit Inc. 401(k)
Plan. Intuit will automatically withhold two percent (2%) from your wages up to
$210,000 for 2005 for each payroll period beginning with the first payroll
period following thirty (30) days after your Start Date and remit it as a salary
deferral contribution to the 401(k) Plan. These funds will automatically be
invested in an appropriate Fidelity Freedom Fund. Of course, you may elect at
any time, to contribute more or less of your wages—or not at all—to the 401(k)
Plan. In addition, you are encouraged to select the investment funds that meet
your personal financial objectives. At New Hire Orientation you will receive
more information about the entire Intuit benefits package, including how to
opt-out entirely from participation in the 401(k) Plan and how to change your
investment funds or deferral percentage of participation. By signing below, you
agree to this withholding from your wages until you take express action
otherwise. Please note, however, in the event that you have already made
contributions in 2005 to a previous employer’s 401(k) plan, please contact
Access HR at 800-819-1620 with the amount of your 2005 contributions so that you
do not contribute more than the IRS’s annual limit.
VACATION
You will accrue four weeks of vacation during your first year of employment.

 



--------------------------------------------------------------------------------



 



SICK DAYS
You will be granted 40 hours of sick leave each calendar year. Your sick leave
will accrue at the rate of 1.54 hours per pay period (bi-weekly).
PERFORMANCE/SALARY REVIEWS
Performance and salary reviews are conducted at least once per fiscal year. Your
first salary review will be conducted in connection with your performance review
for the fiscal year ending July 31, 2006.
BACKGROUND CHECK
This offer, and your employment, is contingent on Intuit’s verification of
background information, even if you should begin employment before completion of
Intuit’s background check.
CONFIDENTIALITY
This letter confirms our understanding that you are not subject to any
employment agreement that would preclude us from offering this position to you
or you joining our organization. This also confirms that you will not be asked
to disclose to us or utilize any confidential or proprietary information from
your prior places of employment, and that you understand that you must not do
so.
EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT
You will execute and abide by Intuit’s Employee Invention Assignment and
Confidentiality Agreement, attached hereto as Exhibit A, as a condition of
employment.
WORK AUTHORIZATION
Federal law requires Intuit to document an employee’s authorization to work in
the United States. To comply, Intuit must have a completed Form I-9 for you
within three business days of your Start Date. You agree to provide Intuit with
documentation required by the Form I-9 to confirm you are authorized to work in
the United States. You understand and agree that if you do not comply with this
requirement by close of business on the third business day following your Start
Date, you will be placed on unpaid leave for up to five days to comply. You
further understand and agree that failure to provide the necessary documentation
by the end of the leave of absence period will result in termination of
employment.
This letter also confirms the understanding that employment at Intuit is at the
mutual consent of you and Intuit, and is at-will in nature and can be terminated
at anytime for any reason or no reason by yourself or Intuit. This at-will
employment relationship can only be modified in writing signed by Intuit’s
Senior Vice President of Human Resources.
This letter constitutes the entire agreement between you and Intuit and
supersedes any and all prior agreements between the parties regarding
employment.
Please review these terms and make sure they are consistent with your
understanding. If so, please sign and date both copies of this letter. The
original of this letter is for your records. Please fax the signed offer letter
and Employee Invention Assignment and Confidentiality Agreement to Brenda Isely
at (650) 944-3655.
If you have any questions, please feel free to contact Michael McNeal at
(650) 944-2680.

 



--------------------------------------------------------------------------------



 



We look forward to you joining the Intuit team.
Sincerely,

            /s/ ROB LAKE     Rob Lake    Director
Talent Acquisition     

AGREED AND ACCEPTED:

             
/s/ DAN MAURER
 
Dan Maurer
      11/17/05
 
Date    

Start Date: January 3, 2006

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT
     1. I understand that Intuit Inc. (the “Company”) is engaged in a continuous
program of research, development, production and marketing in connection with
its business and that it is critical for the Company to preserve and protect its
Proprietary Information (as defined below), its rights in Company Inventions (as
defined below) and in all related worldwide patents, patent applications,
copyrights, mask works, trademarks, trades secrets and other intellectual
property rights (“Intellectual Property Rights”). Accordingly, I am entering
into this agreement (“Agreement”) as a condition of my employment with the
Company, whether or not I am expected to create inventions of value for the
Company.
     2. I understand that during the course of my employment with the Company it
is likely I will gain access to information of a confidential or secret nature
that may be disclosed to me by the Company or a third party that relates to the
business of the Company or to the business of any parent, subsidiary, affiliate,
customer or supplier of the Company or any other party with whom the Company
agrees to hold information of such party in confidence (“Proprietary
Information”). Proprietary Information includes, but is not limited to, “Company
Inventions” (as defined below), marketing plans, product plans, business
strategies, financial information, forecasts, personnel information, customer
lists, supplier lists, and trade secrets.
     3. I agree that, at all times, both during my employment and after I leave
the Company, I will keep and hold any Proprietary Information in strict
confidence and trust, and I will not use or disclose any Proprietary Information
without first receiving the Company’s express written consent, except as may be
necessary to perform my duties as an employee of the Company for the benefit of
the Company and except if compelled by government or court order to do so. Upon
leaving the Company, I will promptly give to the Company all documents,
materials or property in my possession related to the Company. I will not take
with me any property or copies of my work or Company related documents and
materials that I have received or used, including Proprietary Information.
     4. During the period of my employment, I agree to promptly disclose in
confidence to the Company all inventions, improvements, designs, original works
of authorship, formulas, processes, compositions of matter, computer software
programs, databases, mask works and trade secrets that I conceive or first
reduce to practice or create, either alone or jointly with others, whether or
not in the course of my employment, and whether or not patentable, copyrightable
or protectible as trade secrets or other Intellectual Property Rights
(“Inventions”).
     5. I understand that, under the copyright laws, any copyrightable works
prepared by me within the scope of my employment are “works for hire.”
Consequently, the Company will be considered the author and owner of such works.
     6. I agree that all Inventions that (a) are developed using equipment,
supplies, facilities, or trade secrets of the Company, (b) result from work
performed by me for the Company, or (c) relate to the Company’s business or
current or anticipated research and development (“Company Inventions”), will be
the sole and exclusive property of the Company. I agree to assign, and do hereby
assign, to the Company any and all rights that I may have in any such Company
Inventions and in any Intellectual Property Rights therein or related thereto.
Attached hereto as Exhibit A is a list describing all inventions, original works
of authorship, developments and trade secrets which were made by me (including
patents, original works of authorship and developments I worked on with a prior
employer) prior to the date of this Agreement, which belong to me (or belong to
me and third parties) and which are not assigned to the Company (“Prior
Inventions”). If disclosure of any Prior Inventions would cause me to violate
any prior confidentiality agreement, I understand that I am not to list such
Prior Inventions in Exhibit A but should only disclose a cursory name for each
such invention, the owners of that invention and why full disclosure has not
been made. If no such list is attached, it is because there are no Prior
Inventions. I acknowledge and agree that if I use any of my Prior Inventions in
the scope of my employment, or include them in any product or service of the
Company, I hereby grant to the Company a perpetual, irrevocable, nonexclusive,
world-wide, royalty-free license to use, disclose, make, have made, sell,
import, copy, distribute, modify and create works based on, perform or display
such Prior Inventions and to sublicense third parties with the same rights. I
will not use or disclose any Prior Inventions in the scope of my employment at
the Company if such use or disclosure would cause me to violate any obligations
to any third party.

 



--------------------------------------------------------------------------------



 



     7. I also waive and agree never to assert any “Moral Rights” I might have
in or with respect to any Company Invention even after I leave the Company.
“Moral Rights” means any right to claim authorship of any Company Invention, to
object to or prevent modification or destruction of any Company Invention, or to
withdraw from circulation or to control the publication or distribution of any
Company Invention, and any similar right existing under the judicial or
statutory law of any country or treaty.
     8. I agree to assist the Company in every proper way to obtain and enforce
the Intellectual Property Rights and other legal protections for the Company
Inventions in any and all countries. I will sign documents that the Company may
reasonably request for use in obtaining and enforcing such protection. My
obligations under this paragraph will continue even after I leave the Company,
provided the Company will reimburse me at a reasonable rate after I leave the
Company for time or expenses actually spent by me on its behalf. I appoint the
Secretary of the Company as my attorney-in-fact to execute documents on my
behalf for the purposes set forth in this paragraph.
     9. I understand that my employment with the Company requires my undivided
attention and effort. As a result, during my employment, I will not, without the
Company’s express written consent, engage in any other employment or business
that (i) directly competes with the current or future business of the Company;
(ii) uses any Company information, equipment, supplies, facilities or materials;
or (iii) otherwise conflicts with the Company’s business interest and causes a
disruption of its operations.
     10. During my employment with the Company and for a period of one (1) year
thereafter, I will not directly or indirectly solicit away employees or
consultants of the Company for my own benefit or for the benefit of any other
person or entity.
     11. During and after the termination of my employment with the Company, I
will not directly or indirectly solicit or otherwise take away customers or
suppliers of the Company if, in so doing, I access, use or disclose any
Proprietary Information belonging to the Company. I acknowledge and agree that
the names and addresses of the Company’s customers and suppliers, and all other
confidential information related to them, including their buying and selling
habits and special needs, whether obtained by, or disclosed to me during my
employment, constitute trade secrets of the Company.
     12. I hereby authorize the Company to use, reuse, and grant others the
right to use and reuse, both during and after my employment, my name,
photograph, likeness (including caricature), voice, and biographical
information, and any reproduction or simulation thereof, in any form of media or
technology now known or hereafter developed (including, but not limited to,
film, video and digital or other electronic media) in connection with the
Company’s business, including any promotion, marketing or advertising of the
Company or its products or services which was obtained by the Company during my
employment with the Company.
     13. I represent that my performance of all the terms of this Agreement and
my responsibilities as an employee of the Company will not breach any invention
assignment, proprietary information, nonsolicitation, noncompetition, or other
agreement or obligation with any former employer or other party. I also
represent that I will not bring with me to the Company or use in the performance
of my responsibilities for the Company any property or materials or trade
secrets of a former employer or third party that are not generally available to
the public or would not have been legally transferred to the Company. I hereby
authorize the Company to notify, after I leave the Company, third parties,
including, without limitation, customers and actual or future employers of the
terms of this Agreement and my responsibilities detailed in this Agreement. I
agree to provide the Company with contact information for all of my employers
during the one (1) year period after the termination of my employment with the
Company.
     14. I understand that any breach or threatened breach of this Agreement by
me will likely result in irreparable harm and the Company will be entitled to
injunctive relief to enforce this Agreement and shall have the right to recover
the reasonable attorney’s fees and court costs expended in connection with any
litigation instituted to enforce this Agreement.

 



--------------------------------------------------------------------------------



 



     15. This Agreement will be governed and interpreted in accordance with the
laws of the State of California, without regard to or application of choice of
law rules or principles. In the event that any provision of this Agreement is
found by a court or other competent tribunal to be illegal, invalid or
unenforceable, then that provision will not be voided but enforced to the
maximum extent allowed, and the remainder of the provision will remain in full
force and effect. If such clause or provision cannot be so enforced, such
provision shall be stricken from this Agreement and the remainder of this
Agreement shall be enforced as if such invalid, illegal or unenforceable clause
or provision had (to the extent not enforceable) never been contained in this
Agreement.
     16. I have been notified and understand that the provisions of Sections 6
and 7 of this Agreement do not apply to any Company Inventions that qualify
fully under the provisions of Section 2870 of the California Labor Code, which
states as follows:
ANY PROVISION IN AN EMPLOYMENT AGREEMENT WHICH PROVIDES THAT AN EMPLOYEE SHALL
ASSIGN, OR OFFER TO ASSIGN, ANY OF HIS OR HER RIGHTS IN AN INVENTION TO HIS OR
HER EMPLOYER SHALL NOT APPLY TO AN INVENTION THAT THE EMPLOYEE DEVELOPED
ENTIRELY ON HIS OR HER OWN TIME WITHOUT USING THE EMPLOYER’S EQUIPMENT,
SUPPLIES, FACILITIES, OR TRADE SECRET INFORMATION EXCEPT FOR THOSE INVENTIONS
THAT EITHER: (1) RELATE AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE OF
THE INVENTION TO THE EMPLOYER’S BUSINESS, OR ACTUALLY OR DEMONSTRABLY
ANTICIPATED RESEARCH OR DEVELOPMENT OF THE EMPLOYER, OR (2) RESULT FROM ANY WORK
PERFORMED BY THE EMPLOYEE FOR THE EMPLOYER. TO THE EXTENT A PROVISION IN AN
EMPLOYMENT AGREEMENT PURPORTS TO REQUIRE AN EMPLOYEE TO ASSIGN AN INVENTION
OTHERWISE EXCLUDED FROM BEING REQUIRED TO BE ASSIGNED UNDER CALIFORNIA LABOR
CODE SECTION 2870(a), THE PROVISION IS AGAINST THE PUBLIC POLICY OF THIS STATE
AND IS UNENFORCEABLE.
17. This Agreement and any documents referred to herein constitute the entire
agreement and understanding of the parties with respect to the subject matter of
this Agreement, and supersede all prior understandings and agreements, whether
oral or written, between or among the parties hereto with respect to the
specific subject matter hereof.
18. This Agreement may be amended only by a written agreement executed by each
of the parties hereto. No amendment of or waiver of, or modification of any
obligation under this Agreement will be enforceable unless set forth in a
writing signed by the party against whom enforcement is sought. Any amendment
effected in accordance with this section will be binding upon all parties hereto
and each of their respective successors and assigns. No delay or failure to
require performance of any provision of this Agreement shall constitute a waiver
of that provision as to that or any other instance. No waiver granted under this
Agreement as to any one provision herein shall constitute a subsequent waiver of
such provision or of any other provision herein, nor shall it constitute the
waiver of any performance other than the actual performance specifically waived.
19. Except as otherwise provided in this Agreement, this Agreement, and the
rights and obligations of the parties hereunder, will be binding upon and inure
to the benefit of their respective successors, assigns, heirs, executors,
administrators and legal representatives. The Company may assign any of its
rights and obligations under this Agreement. No other party to this Agreement
may assign, whether voluntarily or by operation of law, any of its rights and
obligations under this Agreement, except with the prior written consent of the
Company.
20. I understand that this Agreement does not constitute an employment contract
or obligate the Company to employ me for any period of time. I understand that
my employment with the Company is at will and may be terminated by the Company
at any time and for any reason or no

 



--------------------------------------------------------------------------------



 



reason, with or without notice and with or without cause. I acknowledge that any
statements or representations to the contrary are ineffective, unless put into a
writing signed by the Company. I further acknowledge that my participation in
any stock option or benefit program is not to be construed as any assurance of
continuing employment for any particular period of time.
21. This Agreement will be effective as of the first day of my employment by the
Company, or upon disclosure of covered Company Proprietary Information should
that disclosure occur prior to the first day of my employment, or upon the date
of my signature below, whichever date occurs first.

          Employee:
    By:   /s/ DAN MAURER       Name:  Dan Maurer   

Date: 11/17/05 

 



--------------------------------------------------------------------------------



 



(INTUIT LOGO) [f57160f5716000.gif]
MEMORANDUM
To: Dan Maurer
From: Brad Smith
Copy: Sherry Whiteley
Date: January 16, 2008
Subject: New Role
Dan,
We are excited that you have agreed to take on the role of Chief Marketing
Officer in addition to your current role as a Vice President in San Diego. The
purpose of this memo is to summarize our conversations around your transition to
this new role and supplement the terms of your employment as specified in your
November 16, 2005 offer letter.
The effective date of this promotion and transfer will be January 28, 2008. In
your new role, you will report directly to me and will continue to be an at will
employee.
Effective upon January 28, 2008 (the “Transition Date”), your annual base salary
will be increased to $400,000 and your annual IPI target percentage will be
increased to 50%.
Pursuant to the approval by the Compensation and Organizational Development
Committee of Intuit’s Board of Directors or its designee, you will be granted a
nonqualified stock option to purchase 25,000 shares of Common Stock of Intuit
Inc. These options will be granted to you on the seventh business day of the
month following the Transition Date. The exercise price per share will be equal
to the closing price of Intuit’s Common Stock on the Nasdaq National Market on
the date of grant. If, however, that is not a trading day, the exercise price
per share will be the closing price on the last trading day preceding the date
of grant. The options will be subject to the terms of the Intuit Inc. 2005
Equity Incentive Plan. The options will vest over three years with 33-1/3% of
the option shares vesting twelve months from your Transition Date, and an
additional 2.778% of the option shares vesting monthly thereafter for the next
two years, provided you remain employed by Intuit Inc. on the vesting dates. The
option will have a maximum term of seven years.
Also pursuant to the approval by the Compensation and Organization Development
Committee or its designee, you will be granted 10,000 restricted stock units
(referred to as “Stock Units” or “SUs”). These Stock Units will be granted to
you on the seventh business day of the month

 



--------------------------------------------------------------------------------



 



following your Transition Date. The Stock Units will vest 50% after two years
and the remaining 50% after three years, so long as you remain employed by
Intuit Inc. on the vesting dates. Your Stock Units and the issuance of the
underlying Intuit Inc. Common Stock will be subject to the terms and conditions
of your Stock Unit Agreement and the Intuit Inc. 2005 Equity Incentive Plan.
This memo, your existing stock option agreements and stock unit agreements and
your November 16, 2005 offer letter set forth the entire agreement between you
and Intuit regarding the terms of your employment. You agree to continue to be
bound by the Employee Inventions Assignment and Confidentiality Agreement which
you signed on
November 17, 2005.
Please let Sherry or I know if you have any questions or concerns.
Congratulations!
Sincerely
Brad
Understood and Agreed:

               
/s/ Dan Maurer
           
 
           
Dan Maurer
      Date    

 



--------------------------------------------------------------------------------



 



(INTUIT LOGO) [f57160f5716001.gif]
MEMORANDUM
To: Dan Maurer
From: Brad Smith
Copy: Sherry Whiteley, Laura Fennell
Date: December 1, 2008
Subject: New Role
Dan,
We are excited that you have agreed to take on the role of SVP/GM of Intuit’s
Consumer Tax Group. The purpose of this memo is to summarize our conversations
regarding your transition to this new role and supplement the terms of your
employment as specified in your November 16, 2005 offer letter, and your
January 16, 2008 memo regarding your promotion to Chief Marketing Officer.
The effective date of this transition will be December 2, 2008 (the “Transition
Date”). In your new role, you will continue to report directly to me and will
continue to be an at will employee. On the Transition Date, you also become a
Section 16 Officer of Intuit and will be subject to certain public reporting
obligations due to this designation. Cathy Cook of the Legal Department will be
contacting you shortly regarding these obligations.
Effective on the Transition Date, your annual base salary will be increased to
$475,000 and your annual IPI target percentage will be increased to 75%.
Pursuant to the approval by the Compensation and Organizational Development
Committee of Intuit’s Board of Directors, you will be granted a nonqualified
stock option to purchase 20,000 shares of Common Stock of Intuit Inc. These
options will be granted to you on the seventh business day of the month
following the Transition Date (i.e., January 2009). The exercise price per share
will be equal to the closing price of Intuit’s Common Stock on the Nasdaq
National Market on the date of grant. If, however, that is not a trading day,
the exercise price per share will be the closing price on the last trading day
preceding the date of grant. The options will be subject to the terms of the
Intuit Inc. 2005 Equity Incentive Plan. The options will vest over three years
with 33-1/3% of the option shares vesting twelve months from your Transition
Date, and an additional 2.778% of the option shares vesting monthly thereafter
for the next two years, provided you remain employed by Intuit Inc. on the
vesting dates. The option will have a maximum term of seven years.

 



--------------------------------------------------------------------------------



 



Also pursuant to the approval by the Compensation and Organization Development
Committee, you will be granted 10,000 restricted stock units (referred to as
“Stock Units” or “SUs”). These Stock Units will be granted to you on the seventh
business day of the month following your Transition Date (i.e., January 2009).
The Stock Units will vest 50% on January 1, 2011 and the remaining 50% on
January 1, 2012, so long as you remain employed by Intuit Inc. on the vesting
dates. Your Stock Units and the issuance of the underlying Intuit Inc. Common
Stock will be subject to the terms and conditions of your Stock Unit Agreement
and the Intuit Inc. 2005 Equity Incentive Plan.
This memo, your existing stock option agreements and stock unit agreements, your
November 16, 2005 offer letter and your January 16, 2008 memo set forth the
entire agreement between you and Intuit regarding the terms of your employment.
You agree to continue to be bound by the Employee Inventions Assignment and
Confidentiality Agreement which you signed on
November 17, 2005.
Please let Sherry or me know if you have any questions. Congratulations!
Brad
Understood and Agreed:

             
/s/ DAN MAURER
 
      12/1/08
 
   
Dan Maurer
      Date    

 